SMITH, J.
The record on file in this case shows that a notice of appeal was served on respondent and on the clerk of the circuit court of 'Sanborn county on October 24, 1914, and filed in the clerk’s office on October 26, 1914. These facts appear from a duly certified copy of the notice of appeal with proof of service thereof, which was filed in this court on October 29,-1914. • No further steps appear to have been taken, by appellant tO' present the appeal to this court, except a stipulation in writing, *379by counsel,, dated October 24, 19x4, and filed in this court October 29, 1914, extending for 90 days the time within which appellant might prepare, print,, serve, and file abstract and brief. None has been, filed. The appeal will be deemed abandoned, and the judgment and order of the trial court are therefor affirmed. Gottwerth v. Thompson, 32 S. D. 290, 142 N. W. 1133; Ward v. Egan, 33 S. D. 16, 144 N. W. 439.